UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     DIANE WALKER,                                   DOCKET NUMBER
                  Appellant,                         DA-844E-13-1253-X-1

                  v.

     OFFICE OF PERSONNEL                             DATE: June 24, 2015
       MANAGEMENT,
                   Agency.




             THIS FINAL O RDER IS NONPRECEDENTIAL *

                Diane Walker, Fresno, Texas, pro se.

                Linnette Scott, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1        The administrative judge issued a January 20, 2015 compliance initial
     decision granting the appellant’s petition for enforcement of the Board’s
     March 24, 2014 order in the underlying appeal, and finding the agency in


     *
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     noncompliance with certain terms in the final order.        See MSPB Docket No.
     DA-844E-13-1253-I-1, Initial Appeal File, Tab 13, Initial Decision; MSPB
     Docket No. DA-844E-13-1253-C-1, Compliance Appeal File, Tab 7, Compliance
     Initial Decision. Thereafter, the parties filed a joint Stipulation and Settlement
     signed and dated by the agency on April 23, 2015, and by the appellant on May 1,
     2015, indicating that “all matters raised in the referenced enforcement action have
     now been resolved to the mutual agreement and satisfaction of the parties . . . .”
     See MSPB Docket No. DA-844E-13-1253-X-1, Compliance Referral File, Tab 5.
¶2        Finding that withdrawal is appropriate under these circumstances, we
     DISMISS the petition for enforcement as withdrawn with prejudice to refiling.
     The initial decision of the administrative judge is final. This is the Board’s final
     decision in this matter.    Title 5 of the Code of Federal Regulations, section
     1201.113 (5 C.F.R. § 1201.113).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
                                                                                  3

     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your appeal to
the Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.